UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1500


CHRISTOPHER CHIN-YOUNG,

                 Plaintiff - Appellant,

          v.

GARY L. ROWELL, Department of the Army; LORETTA E. LYNCH,
Attorney General; U.S. ATTORNEY, of the United States;
WILLIAM D. SPENCER; KATHLEEN D. COLE; DENISE S. PRICE;
NICOLE DECRESCENZO,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-03772-RWT)


Submitted:   October 30, 2015                Decided:   November 30, 2015


Before DUNCAN    and   AGEE,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Chin-Young, Appellant Pro Se. Tarra DeShields
Minnis, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Chin-Young appeals the district court’s orders

dismissing      his   civil    action     and    denying     his     motions       for

reconsideration. *       We    have   reviewed      the    record    and    find   no

reversible error.        Accordingly, we affirm substantially for the

reasons stated by the district court.               Chin-Young v. Powell, No.

8:13-cv-03772-RWT (D. Md. Apr. 2, 2015; May 7, 2015; May 19,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in     the    materials

before   this    court   and   argument     would    not    aid   the     decisional

process.

                                                                            AFFIRMED




     * We construe Chin-Young’s informal brief as a timely notice
of   appeal   from   the   orders   denying   his   motions   for
reconsideration.    See Smith v. Barry, 502 U.S. 244, 248-49
(1992); Hughes v. Halifax Cnty. Sch. Bd., 823 F.2d 832, 834-35
(4th Cir. 1987).



                                        2